



COURT OF APPEAL FOR ONTARIO

CITATION: Phylum Corporation v. The Dominion of Canada
    General Insurance Company, 2014 ONCA 886

DATE: 20141209

DOCKET: C59125

Laskin, Cronk and Pepall JJ.A.

BETWEEN

Phylum Corporation

Plaintiff (Appellant)

and

The Dominion of Canada General Insurance Company

Defendant (Respondent)

Dik Lee, for the appellant

Jesse R. Boyd, for the respondent

Heard: December 4, 2014

On appeal from the judgment of Justice OMarra of the Superior
    Court of Justice, dated June 24, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The motion judges decision is a discretionary one. We see no reason to
    interfere with the exercise of his discretion. We are satisfied that Mr.
    Gilbertson is appropriately qualified to act as an umpire for the appraisal.
    Further we see no evidence of bad faith. Accordingly, the appeal is dismissed,
    with costs of $1500 all in.


